Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  the limitations between parentheses should be canceled from the claims .  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “an audio characteristics” in line 2 should be amended to read –the audio characteristics-- .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “an imager” in claim 1, 10, 11, 19 and 20, the claim does not recite enough structure that corresponds to the claimed “an imager”.
Limitation “motion compensator” in claims 10 and 11, the claim does not recite enough structure that corresponds to the claimed “motion compensator”. 
Limitation “audio reproduction subsystem” in claims 5 and 6, the claim does not recite enough structure that corresponds to the claimed “audio reproduction subsystem”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-21 and 24 are4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10, 11, 19 and 20 recite the limitation “an imager”, claims 5 and 6 recite the limitation “audio reproduction subsystem”, claims 10 and 11 recite the limitation “motion compensator”, these limitations are not defined by the claims which renders the claims indefinite, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what structural elements the claimed “an imager”, “audio reproduction subsystem”, and “motion compensator must or must not include, and/or they constitutes software, hardware or a combination of software and hardware. The scope of the claim remains indeterminate because of the claimed “an imager”, “audio reproduction subsystem”, and “motion compensator”.

Claim 13 recite the limitation “user interface including a display and a user selection”, this limitation is not defined by the claim, which renders the claim indefinite. One with ordinary skill in the art would not be able to know if the claimed “user selection” is a structural element, or an act of a user selecting options on the screen. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “user selection”.

Claim 6 recites the limitation "the user" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "said region of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the vibration" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the inner body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the procedure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitations "the procedure" in line 1, “the effects” in line 2, “the imager”, and “the changes” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim 20 recites the limitation "the vibration" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "said region of interest" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the inner body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-19 and 21-24 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalevsky et al (US 2010/0226543).

As to claims 1 and 15, Zalevsky discloses a system and method for or simultaneously detecting audio characteristics within a body (the system shown in Fig.1, Par.2, Par.4, and Par.20), over multiple body surface locations (multiple regions, Par.38), the system comprising:
a coherent light source (an illumination unit (e.g. a laser), Par.9-10, Par.19, Par.20 and Par.31, Fig.1), directing at least one coherent light beam toward said body surface locations, said at least one coherent light beam impinging on said body surface locations;
an imager (an imaging unit, Par.20 and Par.60, Fig.1), acquiring a plurality of defocused images (defocused images, Par.56, Par.92, Par.106 and Par.124-125, Fig.3), each image being of reflections of said at least one coherent light beam from said body surface locations, each image including at least one speckle pattern, each speckle pattern corresponding to a respective one of said at least one coherent light beam (Par.20-34), each image being further associated with a time-tag (Par.59, Par.101, Par.104, Par.109 and Par.113);
a processor (computer and/or processing unit, Par.20 and Par.43, Par.52), coupled with said imager, said processor determining in-image displacements over time of each of a plurality of regional speckle patterns according to said acquired images (processor determines/displacement movement of rigid object/subject surfaces with respect to imager unit, Par.10-15, Par.23-38 and Par.60-70), each one of said regional speckle patterns being at least a portion of a respective one of said at least one speckle pattern, each one of said regional speckle patterns being associated with a respective different one of said body surface locations (each of these regions includes a stationary speckle pattern formed by light originated at the same region of the object and imaged by focusing on a plane which is displaced from the object and located in a far field of the object, Par.38),
said processor determining said audio characteristics according to said in-image displacements over time of said regional speckle patterns (different sound sources may be imaged by different regions of a pixel detector array (PDA) of an imaging unit and/or acoustic signals from subject's body, Par.4-6, Par.16-18, extracting the speech from a sequence of images of a living body part, extracting the sequence of heart beats, extracting the heart beat's structure in Par.37, Par.43-49, Par.97, Par.102-125, Par.113-114, Par.122).

As to claim 2, Zalevsky discloses the system and the method, further including a memory being for storing audio characteristics corresponding to known physiological conditions (Par.44-49).

As to claims 3 and 17, Zalevsky discloses the system and the method, wherein said processor determines whether said determined audio characteristics corresponds to at least one known physiological condition by comparing said determined audio characteristics corresponding to each selected one of body surface locations of interest with said stored/reference audio characteristics corresponding to known physiological conditions (Par.6, Par.27 and Par.37).

As to claims 4 and 18, Zalevsky discloses the system and the method, wherein said processor determines whether said determined audio characteristics corresponds to at least one known physiological by comparing the audio characteristics corresponding to each body surface locations of interest with the audio characteristics corresponding to other ones of selected body surface locations of interest (Par.6, Par.27 and Par.37-39).

As to claim 5, Zalevsky discloses the system, further including an audio reproduction subsystem for re-producing sounds corresponding to said audio characteristics (reproducing audio using loudspeakers, Par.97-105).

As to claim 6, Zalevsky discloses the system, wherein said audio reproduction subsystem is a three-dimension audio reproduction system reproducing sound corresponding to said audio characteristics, which the user hears as originating from the source of the sound (loudspeakers and sound graphs are 3D representation of a sound, Par.97-105, Fig.2).

As to claim 7, Zalevsky discloses the system, wherein said processor employs Head Related Transfer Function to produce a binaural sound to be reproduced on headphones (inherently the function used to transfer the sound to be reproduced by the loud speakers).

As to claims 8 and 21, Zalevsky discloses the system and the method, wherein said region of interest is one of a thorax and an abdomen (Par.34 and Par.47).
As to claims 9 and 22, Zalevsky discloses the system and the method, wherein said audio characteristics are at least one of:
an audio signal (different sound sources may be imaged by different regions of a pixel detector array (PDA) of an imaging unit and/or acoustic signals from subject’s body, Par.4, Par.16-18, Par.43-49, Par.97, Par.102-125, Par.113-114, Par.122);
an audio spectrogram;
spectrum;
sound pressure level; 
sound power;
time delay between signals measured on different body surface locations; and energy.

As to claims 10 and 19, Zalevsky discloses the system and the method, wherein said processor further including a motion compensator, said motion compensator compensating the effects of the relative motion between said imager and each of said body surface locations on the in-image displacement of each respective regional speckle pattern (Par.4-6, Par.23-27, see whole document for compensating object’s movement for imaging).

As to claim 12, Zalevsky discloses the system, further including a display for displaying at least one of: said speckle patterns;
and a visual representation of said audio characteristics (inherently the display in the computer in the system that represents acoustic signals of an object/subject, Par.20 and Par.43, as best seen in Fig.2-6).
As to claims 13 and 23, Zalevsky discloses the system and the method, further including a user interface, said user interface including said display and a user selection (inherently the display in the computer in the system that represents acoustic signals of an object/subject, Par.20 and Par.43, as best seen in Fig.2-6), said user selection being for selecting said body surface locations, according to one of predefined options and user defined locations (certain region of the surface of interest are more than capable of being preselected, Par.15-16, Par.21-22).

As to claims 14 and 24, Zalevsky discloses the system and the method, wherein, said body surface locations are selected according to the inner body location for which said audio characteristics are to be determined (Par.15-16, Par.21-22).

As to claim 16, Zalevsky discloses the system, further including the procedure of attempting to detect at least one physiological condition (Par.37 and Par.44-49).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S Patent Application No. 10,321,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S Patent application and the instance application are claiming a common subject matter including: a system for simultaneously detecting audio characteristics within a body of a subject, over multiple body surface locations, the system comprising a coherent light source, configured to direct a plurality of coherent light beams toward said body surface locations; an imager, configured to acquire a plurality of defocused images, each image being of reflections of said plurality of coherent light beams from said body surface locations; a processor, coupled with said imager, said processor configured to determine in-image displacements over time of each of a plurality of regional speckle patterns according to said acquired images, wherein said processor determining said audio characteristics according to said in-image displacements over time of said regional speckle patterns.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791